Exhibit 10.1
September 21, 2010          
Peter J. McNierney
Gleacher & Company, Inc.
1290 Avenue of the Americas
New York, New York 10019
Dear Peter:
     In connection with the expiration of the employment agreement between you
and Gleacher & Company, Inc. (the “Company”) dated as of May 15, 2007 (the
“Employment Agreement”) and the rights under Section 5(a) upon a termination of
employment due to the expiration of the Employment Agreement, in order to ensure
your continued service with the Company, the Company desires to enter into this
letter agreement (the “Letter”) with you to be effective as of September 21,
2010 (the “Effective Date”), in full satisfaction of your rights and the
Company’s obligations under the Employment Agreement and the equity awards
outstanding as of the date hereof containing similar terms to those provided
under Section 5(a) of the Employment Agreement.

1.   Treatment of Unvested RSUs and Stock Options. The restricted stock units
granted to you under Section 3(d) of the Employment Agreement and listed on the
attached Schedule I (the “Original RSUs”) and the additional restricted stock
units and stock options to acquire shares of Company common stock granted to you
and listed on Schedule II (the “Subsequent RSUs” and the “Stock Options”,
respectively) that are not vested as of the Effective Date are hereby amended to
provide that they are fully vested and non-forfeitable effective as of the
Effective Date. For the avoidance of doubt, the Original RSUs and Subsequent
RSUs will be settled in accordance with their original settlement schedule and
terms.

2.   Severance Payment under Section 5(a)(iv). Upon any termination of your
employment following the Effective Date, you will receive the “Severance
Payment” that you would otherwise have been eligible to receive upon a
termination of employment pursuant to Section 5(a)(iv) of the Employment
Agreement calculated as follows: (a) One Million Eight Hundred Thousand Dollars
($1,800,000) less (b) the amount equal to the publicly-traded “fair market
value” (based on the closing sales price of a share of Company common stock on
the applicable exchange on the Effective Date) of one share of

 



--------------------------------------------------------------------------------



 



    Company common stock multiplied by 600,000. The Severance Payment will be
payable in a lump sum 29 days following your “separation from service” within
the meaning of Section 409A of the Internal Revenue Code, as amended (the
“Code”) (or the next business day), provided that, in the event you are a
“specified employee” (within the meaning of Section 409A of the Code as
determined in accordance with the methodology established by the Company as of
the date of your separation from service), the Severance Payment will instead be
paid to you on the first business day after the date that is six months
following your separation from service. As a condition to receiving the
Severance Payment, you will be required to execute and deliver to the Company
(and not revoke) a general release of claims against the Company, its affiliated
entities and their current and former directors, officers and employees, in a
standard form used by the Company in cases of termination of employment no later
than 21 days following your separation from service.

3.   Termination of Employment without Cause. In the event that following the
Effective Date your employment is terminated by the Company without “Cause” (as
defined on Annex A attached hereto), you will be entitled to the following:
(i) the Company will continue to pay you your annual base salary until the date
that is twelve (12) months following your termination of employment; and
(ii) the Company will provide you with the “Continued Benefits” (as defined in
Section 5(c)(ii) of the Employment Agreement) consistent with and subject to the
terms, conditions and limitations set forth in Section 5(c)(ii) of the
Employment Agreement. In addition, upon a termination of your employment by the
Company without Cause on or after January 1, 2011, the Executive Compensation
Committee of the Board of Directors of the Company (the “Board”) will consider
in good faith your performance for the portion of the fiscal year of the Company
in which your date of termination occurs (i.e., the 2011 fiscal year or a later
year) in assessing your eligibility for, and the amount (if any) of, a pro-rata
bonus award in respect of such fiscal year under the terms of the applicable
Company annual bonus plan, including any performance goals. You understand and
agree that the opportunity for, and amount of, any such pro-rata bonus award
will be in the sole discretion of the Executive Compensation Committee. Any such
pro-rata bonus will be paid at the time annual bonuses in respect of such year
are generally paid to executives of the Company, but in no event later than two
and a half (2-1/2) months following the end of the fiscal year for which the
annual bonus is awarded.

4.   Survival of Certain Employment Agreement Provisions. Notwithstanding the
expiration and termination of the Employment Agreement, the following provisions
of the Employment Agreement will survive and continue in full force and effect
(with respect to the provisions referenced in clause (i) below, only through the
period referred to therein) as if set forth herein in their entirety, with
references to “the Executive” referring to “you” and any similar modifications
as are necessary to retain the original meaning and intent of such provisions:
(i) the provisions of the Employment Agreement set forth in Section 5(a)(ii) and
5(c)(i) that relate to the payment of a pro-rated bonus for the fiscal year in
which your termination occurs will apply solely with respect to the 2010 fiscal
year and only if you resign or are terminated without Cause by the Company prior
to the payment of annual bonuses in respect of the 2010 fiscal year of the
Company (i.e., on or

-2-



--------------------------------------------------------------------------------



 



    about February 15, 2011); and (ii) the restrictive covenants and remedies
set forth in Sections 7, 8 and 9 of the Employment Agreement.

5.   Section 409A. The payments and benefits under this Letter are intended to
comply with the requirements of Section 409A of the Code (“Section 409A”) or an
exemption or exclusion therefrom. Any payments that qualify for the “short-term
deferral” exception or another exception under Section 409A shall be paid under
the applicable exception. All payments to be made upon a termination of
employment may only be made upon a “separation from service” within the meaning
of Section 409A. If you are considered a “specified employee” for purposes of
Section 409A (as determined in accordance with the methodology established by
the Company as in effect on your date of termination), any payment that
constitutes nonqualified deferred compensation within the meaning of
Section 409A that is otherwise due to you under this Letter during the six-month
period following your separation from service on account of your separation from
service will be accumulated and paid to you on the first business day after the
date that is six months following your separation from service. Any
reimbursements or in-kind benefits provided under this Letter will be provided
in accordance with the requirements of Section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during your lifetime (or any shorter period of time specified herein); (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year; (iii) the
reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred, provided
that you have submitted an invoice for such expenses at least thirty (30) days
before the end of the calendar year next following the calendar year in which
such fees and expenses were incurred; and (iv) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

6.   Miscellaneous. Notwithstanding any other provision of this Letter, the
Company may withhold from any amounts payable or benefits provided to you, such
minimum Federal, state and/or local taxes as shall be required to be withheld
under any applicable law or regulation. Section 13 (entitled “Governing Law”)
and Section 21 (entitled “Dispute Resolution”) of your Employment Agreement will
apply to this Letter as if set forth herein. This Letter constitutes the entire
understanding and agreement between you and the Company with regard to all
matters addressed herein. You acknowledge and agree that, except as expressly
set forth herein, the Employment Agreement is terminated and of no further force
and effect and the Company has no obligations thereunder. This Letter may be
amended only in writing, signed by the parties hereto.

-3-



--------------------------------------------------------------------------------



 



     If you agree that this Letter appropriately represents our understanding,
please sign and return this Letter, which will become a binding agreement on our
receipt.

            Very truly yours,

Gleacher & Company, Inc.
      By:   /s/ Eric J. Gleacher         Name:   Eric J. Gleacher       
Title:   Chief Executive Officer and Chairman of the Board of Directors     

Accepted and agreed as of
September 21, 2010:

     
/s/ Peter J. McNierney
   
 
   
Peter J. McNierney
   

-4-



--------------------------------------------------------------------------------



 



Schedule I
Original RSUs Granted under Section 3(d) of the Agreement

              Grant Date   # of Shares   Vesting Dates   Settlement Date
Recapitalization Date
  600,000    All vested on September 21, 2010   All to be settled on
September 21, 2010
June 30, 2008
  125,000    33.3% on each of June 30, 2009, 2010 and 2011   June 30, 2011
January 1, 2009
  125,000    33.3% on each of January 1, 2010, 2011 and 2012   January 1, 2012
June 30, 2009
  125,000    33.3% on each of June 30, 2010, 2011 and 2012   June 30, 2012
January 1, 2010
  125,000    33.3% on each of January 1, 2011, 2012 and 2013   January 1, 2013

Schedule II
Subsequent RSUs and Stock Options

              Grant Date   # of Shares   Vesting Dates   Settlement Date
December 18, 2008
  600,000 options   33.3% on each of December 18, 2009, 2010 and 2011   NA
February 13, 2009
  51,652 RSUs   33.3% on each of February 13, 2010, 2011 and 2012   February 13,
2012
February 11, 2010
  383,529 RSUs   33.3% on each of February 11, 2011, 2012 and 2013  
February 11, 2013

 



--------------------------------------------------------------------------------



 



Annex A
For purposes of the Letter, “Cause” shall mean (i) your conviction of, or plea
of guilty or “no contest” to, any felony; (ii) your conviction of, or plea of
guilty or “no contest” to, a violation of criminal law involving the Company and
its business; (iii) your commission of an act of fraud or theft, or material
dishonesty in connection with your performance of duties to the Company; or (iv)
your willful refusal or gross neglect to perform the duties reasonably assigned
to you and consistent with your position with the Company or otherwise to comply
with the material terms of this Letter, which refusal or gross neglect continues
for more than fifteen (15) days after you receive written notice thereof from
the Company providing reasonable detail of the asserted refusal or gross neglect
(and which is not due to a physical or mental impairment). In no event shall
your employment be considered to have been terminated for Cause unless and until
you receive a copy of a resolution adopted by the Board finding that, in the
good faith opinion of the Board, you are guilty of acts or omissions
constituting Cause, which resolution has been duly adopted by an affirmative
vote of a majority of the Board, excluding you and any individual alleged to
have participated in the acts constituting Cause. Any such vote shall be taken
at a meeting of the Board called and held for such purpose, after reasonable
written notice is provided to you setting forth in reasonable detail the facts
and circumstances claimed to provide a basis of termination for Cause and you
are given an opportunity, together with counsel, to be heard before the Board.

 